PER CURIAM.
We reverse a summary denial of appellant’s rule 3.850 motion because two of the grounds were legally sufficient and were not refuted by the attached portions of the record: (1) appellant was deprived of the effective assistance of counsel because his counsel refused to allow him to testify notwithstanding appellant’s request to do so; and (2) appellant was deprived of effective assistance of counsel because counsel failed to move to sever the trials of co-defendants. We affirm the denial of the motion on the remaining grounds, but reverse for an evidentiary hearing or for attachments of portions of the record which would refute the above claims.
POLEN, FARMER and KLEIN, JJ., concur.